2 N.Y.2d 68 (1956)
In the Matter of Frank R. McGlynn, as a Member of the Democratic County Committee of the County of Queens and Member of the Executive Committee of the Democratic Party of the County of Queens, et al., Appellants,
v.
James L. Dixon, Individually and as Chairman of the County Committee of Queens County, et al., Respondents.
Court of Appeals of the State of New York.
Argued October 15, 1956.
Decided October 19, 1956.
Lawrence Peirez for appellants.
Jacob I. Isaacs and Murray Stockman for respondents.
CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ., concur.
*71Per Curiam.
Sections 14 and 15 of the Election Law confer power upon the county committee to adopt rules in regard to the creation and selection of members of the county executive committee. No question has been raised that the 1956 Rules of the Queens County Democratic Committee were validly adopted. These rules continue the pattern introduced in 1954 of choosing executive committee members from what are denominated executive districts into which the Assembly Districts in the county are subdivided. The order of the Appellate Division, affirming that of Special Term, involved a finding of fact that the boundaries of the 7th Executive District in the 4th Assembly District, Queens County, had been defined and proclaimed with sufficient certainty to be ratified and confirmed by rule VIII, adopted in 1956. Appellants' contention that rule VII violates section 12 of the Election Law was not raised at the Appellate Division. However, to meet that contention, respondents have conceded that no county committee member elected from an election district within a particular executive district, is to be disqualified from voting for a member of the executive committee in that executive district by reason of his residence in the same Assembly District outside of the said executive district. So construed, we find no objection to the rule challenged. The order appealed from should be affirmed.
Order affirmed.